—Order, Supreme Court, New York County (Michael Stallman, J.), entered May 30, 2000, which denied defendant-appellant St. Paul School’s motion for summary judgment, unanimously reversed, on the law, without costs, the motion granted and the complaint dismissed. The Clerk is directed to enter judgment in favor of defendant-appellant dismissing the complaint as against it.
There was neither an allegation nor a showing that defendant’s special use of the public sidewalk in front of its school as a children’s playground caused the crack on which the infant plaintiff tripped and fell (see, McGee v City of New York, 252 *209AD2d 483); nor was there any evidence that defendant ever made repairs to the area (see, Bullard v Hitchcock Plaza, 211 AD2d 511). That defendant exercised the same degree of care and supervision of plaintiff that a reasonably prudent parent would employ in the given circumstances was established by the testimony of plaintiff’s mother, who was present for the children’s recess on the day of the accident and every day, that it was “normal” for a first grader to run and play tag in the playground and that she had never instructed her son not to do so (see, Logan v City of New York, 148 AD2d 167; Gattyan v Scarsdale Union Free School Dist. No. 1, 152 AD2d 650). Concur — Tom, J. P., Ellerin, Rubin, Saxe and Buckley, JJ.